I115th CONGRESS1st SessionH. R. 727IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2017Mr. Lamborn introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to prohibit Federal funding for the Corporation for Public Broadcasting after fiscal year 2019. 
1.Prohibition on Federal funds for Corporation for Public Broadcasting after fiscal year 2019 
(a)In generalSection 396 of the Communications Act of 1934 (47 U.S.C. 396) is amended by adding at the end the following new subsection:  (n)Prohibition on Federal funds after fiscal year 2019No Federal funds may be made available to the Corporation for Public Broadcasting after fiscal year 2019.. 
(b)Corporation prohibited from accepting Federal fundsSubsection (g) of such section is amended— (1)in paragraph (2)(A), by inserting subject to paragraph (3)(C), before obtain; and 
(2)in paragraph (3)— (A)in subparagraph (A), by striking ; and and inserting a semicolon; 
(B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(C)accepting funds from the Federal Government after fiscal year 2019.. (c)Conforming amendmentsSuch section is further amended— 
(1)in subsection (k)(3)(A)(iv)(II), by inserting through fiscal year 2019 after amounts received; and (2)in subsection (m)— 
(A)in paragraph (1), by inserting through fiscal year 2019 after every three years thereafter; and (B)in paragraph (2), by inserting and through fiscal year 2019, after 1989,. 
